COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-13-01052-CR
Trial Court Cause
Number:                    11CR2795
Style:                     Danny Jarrod Hamilton
                           v The State of Texas
Date motion filed*:        August 19, 2014
Type of motion:            Motion for Extension of Time to File State's Response Brief
Party filing motion:       The State of Texas
Document to be filed:      Appellee Brief

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Harvey Brown
                          Acting individually          Acting for the Court

Panel consists of Justices Massengale, Brown, and Huddle

Date: August 21, 2014